Citation Nr: 9914130	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
compression fracture of the thoracic spine.  

2.  Entitlement to service connection for a lung disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a left hip 
disability.  

5.  Entitlement to service connection for the residuals of a 
left ankle stab wound.  

6.  Entitlement to service connection for chronic ear aches.  

7.  Entitlement to service connection for the residuals of a 
sprain of the left hand index finger.  

8.  Entitlement to service connection for a right hand 
disability.  

9.  Entitlement to service connection for the residuals of an 
insect bite.  

10.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.  

11.  Entitlement to an increased (compensable) rating for a 
chronic fungus infection of both feet.  

12.  Entitlement to an increased (compensable) rating for 
degenerative arthritis of the right knee.  

13.  Entitlement to an increased (compensable) rating for 
arterial hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military service in July 
1993, after serving more than 21 years.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a March 1994 rating action with which the veteran disagreed 
in April 1994.  A statement of the case was issued in May 
1994, and the appeal was perfected by the submission of a VA 
Form 9 (Appeal to Board of Veterans' Appeals), that was 
received at the RO in July 1994.  

In addition to the foregoing, the Board observes that, in an 
attachment to the VA Form 9 received in July 1994, the 
veteran raised the claim of entitlement to service connection 
for hearing loss.  That issue does not appear to have been 
addressed by the RO, and since it has not been developed on 
appeal and does not appear to be inextricably intertwined 
with any issue currently in appellate status, it is not the 
proper subject for the Board's review at this time.  
Accordingly, it will not be further addressed herein, and is 
referred to the RO for appropriate action.  


REMAND

In connection with the veteran's appeal, he also appeared at 
a Travel Board hearing conducted by the undersigned at the RO 
in December 1998.  Although the effort the veteran made to 
attend the hearing and provide his testimony before the Board 
is appreciated, regrettably, the tape on which that hearing 
was recorded was damaged, and it was not possible to obtain a 
transcript of it.  The veteran was advised of this fact in a 
letter addressed to him in March 1999, and he was asked to 
inform the Board whether he desired to appear at another 
Travel Board hearing, or whether he wished to forego a second 
hearing and have the Board consider his case on the current 
record.

The veteran was also informed that, if he did not respond to 
the above letter within 30 days, it would be assumed he 
wished to attend another hearing before a Member of the Board 
at the RO, and that arrangements would be made to accomplish 
that in due course.  Since no response has been received from 
the veteran, it is presumed he desires to have another 
hearing.


Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the veteran until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


